Citation Nr: 1704587	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for breast cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for breast cancer.  The Veteran timely appealed that decision.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2011; a transcript of that hearing is associated with the claims file.

This case was last before the Board in August 2014, at which time it was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the previous Board remand, the Veteran has averred several theories of entitlement, including exposure to Trichloroethylene (TCE), exposure both directly and indirectly to Agent Orange and other tactical herbicides, as well as to exposure to ionizing and non-ionizing radiation during his period of service.  

Initially, in the August 2014 remand, the Board requested that any DD-Form 1141 for the Veteran be obtained.  It appears that the AOJ asked the Naval Dosimetry Center for that record; the Naval Dosimetry Center responded in an October 2015 letter that the DD-Form 1141 would have been associated with the Veteran's medical records.  A review of the Veteran's service treatment records does not reflect that a DD-Form 1141 is associated with the claims file; it also does not appear that the AOJ requested any outstanding service treatment records or determined that further attempts to obtain those records would be futile, and therefore VA's duty to assist in this case has not been fulfilled.  

Additionally, the November 2009 PIES response indicates that the Veteran was assigned to a reconnaissance attack squadron unit during his period of service and that unit "could have been assigned to a ship or to shore."  The PIES response, however, does note that the unit was credited with Vietnam service from February 1968 through May 1968 and May and June 1969, although those records provide "no conclusive proof of in-country service."  

Other records associated with the claims file, particularly the Veteran's service treatment and personnel records, appear to indicate that the Veteran was assigned to the U.S.S. Independence (CVA-62), U.S.S. Vogelsong (DD-862), and the U.S.S. Enterprise (CVN-65), the latter of which is a nuclear-powered vessel; the records are a bit unclear as to whether the Veteran was actually stationed on the U.S.S. Enterprise.  

Given the ambiguity of the PIES response, and the several different vessels that the Veteran appears to have been assigned to during his service, the Board finds that additional efforts to obtain any outstanding service records regarding the Veteran must be made at this time, including any outstanding service treatment and personnel records, as well as unit records and deck logs for any units and vessels he was assigned to during his period of service.  Also on remand, any outstanding private and VA treatment records should be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regards to the claimed ionizing radiation, on remand, if the Veteran is shown to be assigned at any time to the U.S.S. Enterprise-a nuclear-powered vessel-then all of the proper development respecting 38 C.F.R. § 3.311 must be completed, to particularly include obtaining a dose estimate and a proper opinion from the Under Secretary of Benefits.

Respecting the Veteran's claims to both direct and indirect herbicide exposure, the Veteran's service personnel records currently do not demonstrate any in-country service in the Republic of Vietnam; therefore, herbicide exposure cannot be conceded in this case.  See 38 C.F.R. § 3.309(a)(6)(iii).  Furthermore, the Veteran has not submitted any evidence of any other conclusive direct exposure to tactical herbicides during military service at this time.  

Rather, the Veteran has alleged various forms of indirect exposure, to include exposure through desalinated water, airborne particles which blew out to sea off the land and onto the carrier deck, as well as exposure to objects such as contaminated aircraft that had flown over the Republic of Vietnam.  

During the pendency of the appeal, VA has recognized presumed exposure to herbicides during service for individuals who regularly and repeatedly operated, maintained, or serving onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(v) (2016).  The AOJ and VA examiner did not address that new regulation or the studies regarding C-123 aircraft that participated in Operation Ranchhand which form the basis for that regulation either in the October 2015 supplemental statement of the case or in the July 2015 medical opinion.  

Moreover, the July 2015 examiner noted a family history and genetic predisposition as possible risk factors for development, although the examiner did not discuss Dr. K.M.R.'s January 2010 and Dr. E.B.'s November 2009 letters indicating the Veteran's negative genetic testing.  

Finally, in the August 2014 remand, the Board requested opinions regarding TCE exposure, indirect exposure to herbicides as a result of desalinated water and/or airborne particles that blew out to sea and onto the carrier deck, as well as non-ionizing radiation exposure as a result of his work as an electronics mechanic.  Although the examiner generally mentioned exposure to Agent Orange and radiation, the examiner did not fully address those contentions in any meaningful way.  The examiner did not even discuss any TCE exposure that the Veteran had during military service in the opinion at all.  

Consequently, for the above reasons, the Board finds the July 2015 opinion to be inadequate and finds that a remand for an addendum opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, to particularly include the Veteran's DD-Form 1141, if such exists.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Through appropriate sources, attempt to obtain all relevant documents pertaining to the Veteran's assigned unit(s) during military service for the years of 1967 to 1969.  Any documents obtained should be associated with the claims file.  If this directive must be accomplished by submitting multiple requests for smaller periods of time, all such smaller requests must be made to ensure that the entire time period of the Veteran's service has been requested.

If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

3.  Through appropriate sources, attempt to obtain all relevant documents, specifically including deck logs, of the U.S.S. Independence (CVA-62) for any period which the Veteran's unit was assigned to that vessel while it was in the official waters of the Republic of Vietnam.  If the AOJ determines that the Veteran was not stationed on the U.S.S. Independence at any time, this must be affirmatively noted in the record.  Any documents obtained should be associated with the claims file.  If this directive must be accomplished by submitting multiple requests for smaller periods of time, all such smaller requests must be made to ensure that the entire time period of the Veteran's service on the ship while it was in the official waters of the Republic of Vietnam has been requested.

If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

4.  Through appropriate sources, attempt to obtain all relevant documents, specifically including deck logs, of the U.S.S. Vogelsong (DD-862) for any period which the Veteran's unit was assigned to that vessel while it was in the official waters of the Republic of Vietnam.  Any documents obtained should be associated with the claims file.  If this directive must be accomplished by submitting multiple requests for smaller periods of time, all such smaller requests must be made to ensure that the entire time period of the Veteran's service on the ship while it was in the official waters of the Republic of Vietnam has been requested.

If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

5.  Through appropriate sources, attempt to obtain all relevant documents, specifically including deck logs, of the U.S.S. Enterprise (CVN-65) for any period which the Veteran's unit was assigned to that vessel while it was in the official waters of the Republic of Vietnam, if applicable based on the Veteran's obtained unit records requested above.  Any documents obtained should be associated with the claims file.  If this directive must be accomplished by submitting multiple requests for smaller periods of time, all such smaller requests must be made to ensure that the entire time period of the Veteran's service on the ship while it was in the official waters of the Republic of Vietnam has been requested.

If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

6.  If and only if the Veteran is shown to have been assigned to the U.S.S. Enterprise during any period of his military service, the AOJ should complete any required development procedures of 38 C.F.R. § 3.311, including sending the Veteran's case to the Under Secretary of Health for a dose estimate and to the Under Secretary of Benefits for an appropriate medical opinion regarding any ionizing radiation exposure he had while serving aboard that vessel.

7.  Ask the Veteran to identify any VA or private treatment that he may have had for his breast cancer, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

8.  After completion of the above development, the AOJ should send this case to an appropriate physician for an addendum opinion regarding whether the Veteran's breast cancer is at least as likely as not (50 percent or greater probability) caused by or related to military service, to include the following exposures therein.  

Specifically, the examiner should address the following:  

(a) Whether the Veteran's exposure to Trichloroethylene (TCE), a known carcinogen, as a result of cleaning aircraft in service at least as likely as not (a degree of probability of 50 percent or higher) caused his breast cancer.  The examiner must specifically address any treatise evidence submitted by the Veteran that has been associated with the claims file as to this theory of entitlement.

(b) Whether the Veteran's work with aircraft which flew over the Republic of Vietnam directly exposed him to Agent Orange or other herbicide agents during military service, and if so, whether such herbicide agent exposure at least as likely as not caused his breast cancer.  The examiner should specifically address 38 C.F.R. § 3.307(a)(6)(v) as well as the underlying C-123 aircraft study on which that presumption is based.  

(c) Whether the Veteran's contentions that he was exposed indirectly to Agent Orange or other tactical herbicides during service-either as a result of drinking desalinated water during his military service or as result of airborne particles which were blew out to sea and onto the carrier deck of the ship or ships he was stationed on while they were in the official waters of the Republic of Vietnam-at least as likely as not caused his breast cancer.

(d) Whether any non-ionizing radiation the Veteran was exposed to as a result of his military service as an electronics mechanic at least as likely as not caused his breast cancer.  

The examiner should also specifically address the July 2015 VA examination report and that examiner's findings and conclusions, as well as the November 2009 and January 2010 letters from Drs. E.B. and K.M.R., respectively.  The examiner must also address any other pertinent evidence of record, including the noted genetic testing in the private treatment records, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for breast cancer.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

